     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Brian Imholte on behalf of himself and all
others similiary situated,

                     Plaintiff,
                                               CASE NO 19-cv-01627-DWF-DTS
              v.

US Bank, National Association, Lawgix
Lawyers, LLC, Lawgix, Inc., and Michael
D. Johnson, Esq., individually,

                     Defendants.

  ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
             BY DEFENDANT LAWGIX LAWYERS, LLC

       As and for its Answer to the Complaint of Plaintiff Brian Imholte (“Plaintiff”),

Defendant Lawgix Lawyers, LLC (“Lawgix Lawyers”) by and through its undersigned

counsel, denies each and every matter, allegation, claim, and count in Plaintiff’s Complaint,

except as admitted or otherwise qualified herein:

                                    INTRODUCTION

       1.     Paragraph 1 does not contain allegations that require a response. To the

extent that Paragraph 1 alleges any wrongdoing, Lawgix Lawyers denies that it violated

any statutes or otherwise acted unlawfully.

       2.     Paragraph 2 does not contain allegations that require a response. To the

extent that Paragraph 2 alleges any wrongdoing, Lawgix Lawyers denies that it violated

any statutes or otherwise acted unlawfully.
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 2 of 14



                                      JURISDICTION

          3.    To the extent Paragraph 3 asserts a legal conclusion, no response is required.

To the extent a response is required, Lawgix Lawyers admits that this Court has jurisdiction

over the claims asserted by Plaintiff.

          4.    To the extent Paragraph 4 asserts a legal conclusion, no response is required.

To the extent a response is required, Lawgix Lawyers admits that venue is proper in this

Court for purposes of this action only.

                                          PARTIES

          5.    Lawgix Lawyers admits the allegations in Paragraph 5 upon information and

belief.

          6.    Lawgix Lawyers admits the allegations in Paragraph 6 upon information and

belief.

          7.    Lawgix Lawyers admits that it is a debt collection law firm. Lawgix Lawyers

denies the remaining allegations in Paragraph 7.

          8.    In response to Paragraph 8, Lawgix Lawyers admits that Lawgix, Inc. is

incorporated under the laws of the State of Delaware and that it does business in the

locations alleged. Lawgix Lawyers denies the remaining allegations in Paragraph 8.

          9.    Lawgix Lawyers admits the allegations in Paragraph 9.

          10.   Lawgix Lawyers denies that it, Lawgix, Inc. and Michael D. Johnson, Esq.

(“Johnson”) are related entities and denies the propriety of Plaintiff’s referral to Lawgix

Lawyers, Lawgix, Inc. and Michael D. Johnson, Esq. collectively throughout his Complaint

as Defendant Lawgix. Lawgix Lawyers affirmatively alleges that it and Lawgix, Inc. are


                                               2
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 3 of 14



entirely distinct businesses and that Michael D. Johnson, Esq. is an attorney employed by

Lawgix Lawyers.

                             FACTUAL ALLEGATIONS

        11.   Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations in Paragraph 11 and therefore denies them.

        12.   To the extent Paragraph 12 asserts a legal conclusion, no response is

required. Lawgix Lawyers lacks sufficient information or knowledge to form a belief as to

the remaining allegations in Paragraph 12 and therefore denies them.

        13.   Lawgix Lawyers admits the allegations in Paragraph 13 upon information

and belief.

        14.   In response to Paragraph 14, Lawgix Lawyers admits Plaintiff and Ann

Imholte “were sued in Ramsey County District Court” under case file 62-cv-11-9259.

Lawgix Lawyers further admits that Ann Imholte was “sued in Ramsey County District

Court” under case file 62-cv-11-9254. Lawgix Lawyers denies that Plaintiff was “sued in

Ramsey County District Court” under case file 62-cv-11-9254. Lawgix Lawyers lacks

sufficient information or knowledge to form a belief as to the remaining allegations in

Paragraph 14 and therefore denies them.

        15.   In response to Paragraph 15, Lawgix Lawyers admits that a judgment was

entered against Plaintiff and Ann Imholte in case file 62-cv-11-9259. Lawgix Lawyers

admits that a judgment was entered against Ann Imholte in case file 62-cv-11-9254.

Lawgix Lawyers denies that a judgment was entered against Plaintiff in case file 62-cv-11-

9254.


                                            3
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 4 of 14



       16.    Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations contained in Paragraph 16 and therefore denies them.

       17.    Lawgix Lawyers denies the allegations in Paragraph 17.

       18.    In response to Paragraph 18, Lawgix Lawyers admits that it used a process

server to serve a Summons and Complaint on Plaintiff on or around the date alleged.

Lawgix Lawyers denies the remaining allegations in Paragraph 18.

       19.      Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations in Paragraph 19 and therefore denies them.

       20.    Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations in Paragraph 20 and therefore denies them.

       21.    Lawgix Lawyers denies the allegations in Paragraph 21.

       22.    To the extent Paragraph 22 asserts a legal conclusion, no response is

required. To the extent a response is required, Lawgix Lawyers denies the allegations in

Paragraph 22.

       23.    In response to Paragraph 23, Lawgix Lawyers admits that Michael D.

Johnson, Esq. is an attorney licensed and practicing law in the State of Minnesota, and that

he does not practice law in Pennsylvania. Lawgix Lawyers denies the remaining allegations

in Paragraph 23.

       24.    Lawgix Lawyers admits the allegations in Paragraph 24.

       25.    Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations in Paragraph 25 and therefore denies them.

       26.    Lawgix Lawyers denies the allegations in Paragraph 26.


                                             4
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 5 of 14



       27.     Lawgix Lawyers denies the allegations in Paragraph 27.

       28.     Lawgix Lawyers denies the allegations in Paragraph 28.

       29.     Lawgix Lawyers denies the allegations in Paragraph 29.

       30.     Lawgix Lawyers denies the allegations in Paragraph 30.

                                      TRIAL BY JURY

       31.     Paragraph 31 is Plaintiff’s jury demand and does not contain allegations to

which a response is required.

                                  CLASS ACTION DEMANDS

       32.     Lawgix Lawyers denies the allegations in Paragraph 32.

       33.     In response to Paragraph 33, Lawgix Lawyers admits that it files lawsuits in

Minnesota state courts, the aim of which is to collect unpaid debts. Lawgix Lawyers denies

the remaining allegations in Paragraph 33.

       34.     In response to Paragraph 34, Lawgix Lawyers denies that certification of any

class is appropriate, and further denies that Plaintiff is qualified to assert a claim on behalf

of a class in this case.

       35.     In response to Paragraph 35, Lawgix Lawyers denies that certification of

any class is appropriate, and further denies that Plaintiff is qualified to assert a claim on

behalf of a class in this case.

       36.     Paragraph 36 does not contain allegations against Lawgix Lawyers, and

therefore, no response is required.

       37.     Paragraph 37 does not contain allegations against Lawgix Lawyers, and

therefore, no response is required.


                                               5
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 6 of 14



       38.      Paragraph 38 does not contain allegations against Lawgix Lawyers, and

therefore, no response is required.

       39.      Lawgix Lawyers denies the allegations in Paragraph 39.

       40.      In response to Paragraph 40, Lawgix Lawyers admits that it conducts debt

collection activities in and has filed lawsuits in Minnesota, the aim of which is to collect

unpaid debts.

       41.      Lawgix Lawyers denies the allegations in Paragraph 41.

       42.      Lawgix Lawyers denies the allegations in Paragraph 42. Lawgix Lawyers

further denies that there are common issues of law or fact or that any such common issues

predominate over individualized issues. Lawgix Lawyers further denies that Plaintiff’s

claims are otherwise appropriate for class treatment and that Plaintiff is qualified to assert

a claim on behalf of a class in this case. By way of further answer, Lawgix Lawyers

denies that it violated the FDCPA or otherwise acted unlawfully with respect to Plaintiff

and/or members of the putative classes, the existence of which is denied.

       43.      Lawgix Lawyers denies the allegations in Paragraph 43. Lawgix Lawyers

further denies that there are common issues of law or fact or that any such common issues

predominate over individualized issues. Lawgix Lawyers further denies that Plaintiff’s

claims are otherwise appropriate for class treatment and that Plaintiff is qualified to assert

a claim on behalf of a class in this case.

       44.      Lawgix Lawyers denies the allegations in Paragraph 44. Lawgix Lawyers

further denies that there are common issues of law or fact or that any such common issues

predominate over individualized issues. Lawgix Lawyers further denies that Plaintiff’s


                                              6
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 7 of 14



claims are otherwise appropriate for class treatment and that Plaintiff is qualified to assert

a claim on behalf of a class in this case.

       45.    Lawgix Lawyers denies the allegations in Paragraph 45. Lawgix Lawyers

further denies that the named Plaintiff’s claims are typical of the proposed class members

or that Plaintiff’s claims are otherwise appropriate for class treatment. Lawgix Lawyers

further denies that Plaintiff is qualified to assert a claim on behalf of a class in this case.

By way of further answer, Lawgix Lawyers denies that it violated the FDCPA or

otherwise acted unlawfully with respect to Plaintiff and/or members of the putative class,

the existence of which is denied.

       46.    Lawgix Lawyers denies the allegations in Paragraph 46.

       47.    Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to whether “an extensive investigation of Defendant Lawgix Lawyers’ alleged

misconduct” was performed and therefore denies the allegations in Paragraph 47. Lawgix

Lawyers further denies that it has engaged in any misconduct.

       48.    To the extent Paragraph 48 asserts a legal conclusion, no response is

required. To the extent a response is required, Lawgix Lawyers denies the allegations in

Paragraph 48. Lawgix Lawyers further denies that it violated the FDCPA or otherwise

acted unlawfully with respect to Plaintiff and/or members of the putative classes, the

existence of which is denied.

       49.    The allegations of Paragraph 49 do not contain allegations against Lawgix

Lawyers, and therefore, no response is required.




                                                7
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 8 of 14



       50.    The allegations of Paragraph 50 do not contain allegations against Lawgix

Lawyers, and therefore no response is required. To the extent that a response is required,

Lawgix Lawyers lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 50 and therefore denies them.

       51.    The allegations of Paragraph 51 do not contain allegations against Lawgix

Lawyers, and therefore, no response is required. To the extent that a response is required,

Lawgix Lawyers lacks sufficient information or knowledge to form a belief as to the

allegations in Paragraph 51 and therefore denies them.

       52.    Lawgix Lawyers denies the allegations in Paragraph 52. Lawgix Lawyers

further denies that there are common issues of law or fact or that any such common issues

predominate over individualized issues. Lawgix Lawyers further denies that Plaintiff is

qualified to assert a claim on behalf of a class in this case. By way of further answer,

Lawgix Lawyers denies that it violated the FDCPA or otherwise acted unlawfully with

respect to Plaintiff and/or members of the putative classes, the existence of which is

denied.

       53.    Lawgix Lawyers denies the allegations in Paragraph 53. Lawgix Lawyers

further denies that there are common issues of law or fact or that any such common issues

predominate over individualized issues. Lawgix Lawyers further denies that Plaintiff is

qualified to assert a claim on behalf of a class in this case. By way of further answer,

Lawgix Lawyers denies that it violated the FDCPA or otherwise acted unlawfully with

respect to Plaintiff and/or members of the putative classes, the existence of which is

denied.

                                              8
     CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 9 of 14



       54.    Lawgix Lawyers lacks sufficient information or knowledge to form a belief

as to the allegations in Paragraph 54 and therefore denies them.

       55.    To the extent Paragraph 55 asserts a legal conclusion, no response is

required. To the extent a response is required, Lawgix Lawyers denies the allegations in

Paragraph 55. Lawgix Lawyers further denies that a class action is a superior method of

adjudicating the alleged controversy. Lawgix Lawyers further denies that Plaintiff is

qualified to assert a claim on behalf of a class in this case.

       56.    Lawgix Lawyers denies the allegations in Paragraph 56. Lawgix Lawyers

further denies that it violated the FDCPA or otherwise acted unlawfully with respect to

Plaintiff and/or members of the putative classes, the existence of which is denied.

       57.    Lawgix Lawyers denies the allegations in Paragraph 57. Lawgix Lawyers

further denies that it violated the FDCPA or otherwise acted unlawfully with respect to

Plaintiff and/or members of the putative classes, the existence of which is denied.

              COUNT I: VIOLATIONS OF THE FDCPA
  AGAINST DEFENDANTS LAWGIX (INCLUDING DEFENDANT JOHNSON)

       58.    Lawgix Lawyers incorporates its responses to Paragraphs 1 through 57 as if

fully stated herein.

       59.    Lawgix Lawyers denies the allegations in Paragraph 59.

       60.    Lawgix Lawyers denies the allegations in Paragraph 60.

       61.    Lawgix Lawyers denies the allegations in Paragraph 61.

       62.    Lawgix Lawyers denies the allegations in Paragraph 62.

       63.    Lawgix Lawyers denies the allegations in Paragraph 63.



                                               9
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 10 of 14



  COUNT TWO: INVASION OF PRIVACY – INTRUSION UPON SECLUSION
                  AGAINST ALL DEFENDANTS

       64.    Lawgix Lawyers incorporates its responses to Paragraphs 1 through 63 as if

fully stated herein.

       65.    Lawgix Lawyers denies the allegations in Paragraph 65.

       66.    Lawgix Lawyers denies the allegations in Paragraph 66.

       67.    Lawgix Lawyers denies the allegations in Paragraph 67.

       68.    Lawgix Lawyers denies the allegations in Paragraph 68.

                       COUNT THREE: ABUSE OF PROCESS

       69.    Lawgix Lawyers incorporates its responses to Paragraphs 1 through 68 as if

fully stated herein.

       70.    Paragraph 70 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       71.    Paragraph 71 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       72.    Paragraph 72 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       73.    Paragraph 73 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       74.    Paragraph 74 does not contain allegations against Lawgix Lawyers and

therefore no response is required.




                                           10
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 11 of 14



                       COUNT FOUR: MALICIOUS PROSECUTION
                          AGAINST DEFENDANT US BANK

       75.    Lawgix Lawyers incorporates its responses to Paragraphs 1 through 74 as if

fully stated herein.

       76.    Paragraph 76 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       77.    Paragraph 77 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       78.    Paragraph 78 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       79.    Paragraph 79 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       80.    Paragraph 80 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

       81.    Paragraph 81 does not contain allegations against Lawgix Lawyers and

therefore no response is required.

LAWGIX LAWYERS’ ANSWER TO PLAINTIFF’S PRAYER FOR RELIEF AND
                   WHEREFORE CLAUSES

       1.     Lawgix Lawyers denies that Plaintiff is entitled to any relief, including the

relief requested in the “WHEREFORE” clauses of the Complaint. Further, each and

every allegation in the Complaint that is not specifically and unequivocally admitted is

denied.




                                            11
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 12 of 14



                              AFFIRMATIVE DEFENSES

       1.       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       2.       Plaintiff’s claims are barred because Lawgix Lawyers complied with all

applicable provisions of the FDCPA.

       3.       Lawgix Lawyers denies any liability; however, regardless of liability,

Plaintiff has suffered no actual damages as a result of Lawgix Lawyers’ purported

violations.

       4.       Assuming that Plaintiff suffered any damages, Plaintiff has failed to

mitigate his damages or take other reasonable steps to avoid or reduce his damages.

       5.       The information contained in the US Bank complaint against Plaintiff was

not false, deceptive or misleading. The address provided for Lawgix Lawyers is in fact the

headquarters of Lawgix Lawyers. The attorney who signed the complaint is in fact a

Minnesota-licensed attorney with the bar number provided therein. Likewise, the phone

number provided does in fact allow parties calling that number to easily access both

Lawgix Lawyers and US Bank as stated.

       6.       If the FDCPA was violated, the same being specifically denied, the

violation was not intentional and resulted from a bona fide error notwithstanding the

maintenance of procedures reasonably adapted to avoid any such error. Lawgix Lawyers

affirmatively alleges that it entered into a contract (the “Contract”) with US Bank prior to

2019 to represent US Bank in debt-collection litigation matters. Lawgix Lawyers further

affirmatively alleges that it had a good-faith belief in the veractiy of the allegations in the

complaint it served on Plaintiff at the time it was served.


                                              12
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 13 of 14



       7.       The commencement and service of a lawsuit on Plaintiff did not constitute

a substantial or highly intrusive interference with Plaintiff’s privacy and seclusion.

       8.       This action is not appropriate for certification as a class action, because the

requirements of Rule 23 of the Federal Rules of Civil Procedure are not met.

       9.       Certification of this case as a class action would violate the Due Process

rights of Lawgix Lawyers and the putative class members under the U.S. Constitution.

       10.      Lawgix Lawyers reserves the right to amend or supplement this Answer

and to raise any additional defenses that Lawgix Lawyers may become aware of through

discovery or otherwise.

       WHEREFORE, Lawgix Lawyers respectfully requests that the Court enter

judgment in its favor and against Plaintiff, dismiss with prejudice Plaintiff’s Complaint,

and award Lawgix Lawyers its reasonable attorneys’ fees and costs of suit, together with

such other relief as the Court may determine appropriate.




                                              13
    CASE 0:19-cv-01627-DWF-DTS Document 20 Filed 09/03/19 Page 14 of 14



Respectfully submitted,


Dated: September 3, 2019         BALLARD SPAHR LLP


                                 By: s/ Karla M. Vehrs
                                     Karla M. Vehrs (0387086)
                                     vehrsk@ballardspahr.com
                                     Rene T. McNulty (0399333)
                                     mcnultyr@ballardspahr.com
                                 80 South Eighth Street
                                 2000 IDS Center
                                 Minneapolis, MN 55402-2119
                                 Telephone: (612) 371-3211

                                 Attorneys for Defendant Lawgix Lawyers,
                                 LLC




                                    14
